FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EZZ-ELDIN MOHRAN,                                No. 09-71464

               Petitioner,                       Agency No. A095-127-237

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Ezz-Eldin Mohran, a native and citizen of Egypt, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen

and review de novo legal and constitutional claims, including claims of ineffective

assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We grant the petition for review.

      The BIA abused its discretion in denying Mohran’s motion to reopen by

requiring strict compliance with the procedural requirements set forth in Matter of

Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988). The ineffective assistance of

Mohran’s prior counsel was plain on the face of the record where the record shows

prior counsel mistakenly failed to request voluntary departure before the

immigration judge issued his decision. See Rodriguez-Lariz v. INS, 282 F.3d 1218,

1227 (9th Cir. 2002).

      In light of our disposition, we need not reach Mohran’s remaining

contentions.

      We deny Mohran’s motion to submit evidence into the record.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                  09-71464